Title: Continental Congress Remarks on the Valuation of Lands, [8 January 1783]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, January 8, 1783]
On the report for valuing the land conformably to the rule laid down in the fœderal articles, the delegates from Connecticut contended for postponing the subject during the war, alledging the impediments arising from the possession of N. Y., &c. by the enemy; but apprehending (as was supposed) that the flourishing state of Connecticut compared with the Southern States, would render a valuation at this crisis unfavorable to the former. Others, particularly Mr. Hamilton and Mr. Madison, were of opinion that the rule of the confederation was a chimerical one since if the intervention of the individual states were employed their interests would give a biass to their judgments, or that at least suspicions of such biass wd prevail; and without their intervention, it could not be executed but at an expense, delay & uncertainty which were inadmissible; that it would perhaps be therefore preferable to represent these difficulties to the States & recommend an exchange of this rule of dividing the public burdens for one more simple easy & equal.
